                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TENNESSEE
                            EASTERN DIVISION

DANIEL PUGLIESE,                                )
                                                )
       Plaintiff,                               )
                                                )
VS.                                             )           No. 18-1189-JDT-cgc
                                                )
TONY PARKER, ET AL.,                            )
                                                )
       Defendants.                              )


                   ORDER DIRECTING ENTRY OF JUDGMENT,
          CERTIFYING AN APPEAL WOULD NOT BE TAKEN IN GOOD FAITH
             AND NOTIFYING PLAINTIFF OF APPELLATE FILING FEE


       On June 12, 2019, the Court entered an order dismissing Plaintiff Daniel Pugliese’s pro se

complaint under 42 U.S.C. § 1983 and granting leave to file an amended complaint. (ECF No. 11.)

The Court warned Pugliese that if he failed to file an amended complaint within twenty-one days,

the Court would assess a strike pursuant to 28 U.S.C. § 1915(g) and enter judgment. (Id. at

PageID 23.)

       Pugliese has not filed an amended complaint, and the time within which to do so has

expired. Therefore, judgment will be entered in accordance with the June 12, 2019, order

dismissing the complaint for failure to state a claim. Pugliese is assessed his first strike under

§ 1915(g). This strike shall take effect when judgment is entered. See Coleman v. Tollefson, 135

S. Ct. 1759, 1763-64 (2015).

       It is CERTIFIED, pursuant to 28 U.S.C. § 1915(a)(3) and Federal Rule of Appellate

Procedure 24(a), that any appeal in this matter by Pugliese would not be taken in good faith.
        The Court also must address the assessment of the $505 appellate filing fee if Pugliese

nevertheless appeals the dismissal of this case. A certification that an appeal is not taken in good

faith does not affect an indigent prisoner plaintiff’s ability to take advantage of the installment

procedures contained in the Prison Litigation Reform Act (PLRA), 28 U.S.C. §§ 1915(a)-(b). See

McGore v. Wrigglesworth, 114 F.3d 601, 610-11 (6th Cir. 1997), partially overruled on other

grounds by LaFountain, 716 F.3d at 951. McGore sets out specific procedures for implementing

the PLRA. Pugliese is instructed that if he files a notice of appeal and wishes to take advantage

of the installment procedures for paying the appellate filing fee, he must comply with the

procedures set out in the PLRA and McGore by filing an updated in forma pauperis affidavit and

a current, certified copy of his inmate trust account for the six months immediately preceding the

filing of the notice of appeal.

        The Clerk is directed to prepare a judgment.

IT IS SO ORDERED.
                                                        s/ James D. Todd
                                                       JAMES D. TODD
                                                       UNITED STATES DISTRICT JUDGE




                                                 2
